The opinion of the Court Ws delivered by
Wardraw, Ch.
This Court approves the decree, and it is not necessary to expatiate on the grounds of appeal.
The testator provided for the children of either of his daughters on equal terms contingently, and evinced no expectation of the previous death of one rather than the other. If in event Maria had died childless, before Mary, having chil- | dren, the children of Mary would have taken portions of the \ estate primarily given to Maria, although their mother was living and distributee of testator and of her sister by descent.
It is manifest,-then, that the testator could not have intended ] the equivocal word “descend,” to have the technical meaning of proceed to the heir.
It is ordered and decreed that the decree be affirmed and the appeal dismissed.
Dunkin and Dargan, CC., concurred.

Decree affirmed.